Citation Nr: 1119827	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  10-05 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which in March 2009 denied a claim for TDIU, and in December 2009 granted service connection for PTSD and assigned that disability an initial disability rating of 30 percent, effective June 8, 2009.  

The Veteran's TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has been productive of occupational and social impairment, with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships; however, the preponderance of the evidence shows that the disability has not been productive of deficiencies in most areas, or an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial 50 percent schedular disability rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, Diagnostic Code 9411 (2010). 




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's PTSD claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment records, records of medical treatment received from VA, and the report of VA examinations addressing the material elements of the claim.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  VA appropriately examined the medical history of the Veteran's PTSD for compensation purposes addressing the claimed disorder.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  VA also provided the Veteran with an opportunity to present testimony on appeal at a Board hearing before a Veteran Law Judge (VLJ), which he declined.  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Merits of the Claim

The Veteran asserts that his PTSD warrants a higher disability rating than the 30 percent assigned.  Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994). See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established). Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements and testimony describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2010).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's major depressive disorder with PTSD, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, pursuant to the general rating formula, a 30 percent disability rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.

The medical evidence shows that GAF scores have been assigned during the pendency of this claim.  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The following applies to the GAF scores relevant to this case.  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  A GAF score from 71 to 80 reflects that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  DSM- IV.

The claims file contains competent medical evidence found in VA treatment records following service and reports of VA examinations.  The following is a summary of the material medical evidence relevant to the Veteran's claim over the relevant period associated with the Veteran's submission of his claim for service connection for PTSD.  VA treatment records dated through October 2010 include reports of psychiatric evaluation and treatment by VA, and indicate continued treatment scheduled through November 2010.  

The report of a December 2008 VA examination for PTSD shows that the Veteran was receiving current treatment including anti-depressant treatment.  The Veteran reported that he was irritable with his wife and did not like being around people, and at times he would wake up scared.  He also had significant dreams.  

On examination, he was dressed casually and was clean.  Psychomotor activity was unremarkable.  His speech was spontaneous, attitude was cooperative and attentive, his affect was appropriate, and his mood was good.  His thought process and content were unremarkable.  He had no delusions and had judgment to understand outcomes of behavior.  His intelligence was average and he had insight to understand that he had a problem.  He had no sleep impairment.  He had no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  His impulse control was good and there had been no episodes of violence.  He was able to maintain minimum personal hygiene.  He had no problem with activities of daily living.  His memory was normal.  The report noted that the Veteran had retired after 34 years as a truck driver.  After examination the examiner diagnosed depressive disorder not otherwise specified, and assigned a GAF score of 80.

During a VA PTSD screening consultation in May 2009, the Veteran reported re-experiencing his in-service burn accident in the form of nightmares, which had worsened over the previous five years.  He had intrusive thoughts about the event, which had worsened as well.  He denied having any flashbacks.  On mental status examination, the Veteran's mood was dysphoric and his affect was moderately restricted in range and intensity, but appropriate to the content of his thoughts.  His thought processes were logical and coherent, with no evidence of formal thought disorder.  The Veteran acknowledged having suicidal ideation in his thoughts but with no formal plan for committing suicide.  He admitted to wondering what it would be like to drive in front of an oncoming car or to drive into a wall.   He also admitted to having homicidal ideation but without any formal plan to carry that out.  The Veteran had had two marriages, one lasting only a few months until 1960; and the second marriage from 1969 to the present, with children.   The report contains an Axis I diagnosis of PTSD, and a GAF score of 50.  A suicide risk assessment was negative.

A May 2009 addendum to the May 2009 VA PTSD screening consultation shows that the Veteran called the clinician and reported he had had more suicidal ideations while driving recently that concerned him.  They discussed treatment options at that time.

The report of a November 2009 VA examination shows that the Veteran reported symptoms including anhedonia, anxiety, avoidance of crowds.  He reported symptoms of avoidance of thoughts, feelings or conversations associated with the trauma; and symptoms of hypervigilance, loss of interest, recurrent and intrusive memories, sleep disturbance including insomnia, early morning awakening and nightmares, and social withdrawal.  

On mental status examination, the Veteran denied having hallucinations or suicidal or homicidal ideations at that time.  He showed no unusual ideations, signs or symptoms of formal thought disorder.  His speech was clear, coherent and of normal rate and volume; and his communication was grossly intact.  There were no indications of delusions. He showed no indications of impaired judgment to make daily decisions or to manage activities.  Cognitive functions were grossly intact and he was functioning within the average range of intelligence.  His affect appeared appropriate to content.  

The examiner concluded that the Veteran's symptoms included anhedonia, anxiety, avoidance of crowds, avoidance of thoughts, feelings or conversations associated with the trauma, hypervigilance, loss of interest, recurrent and intrusive memories, sleep disturbance and social withdrawal.  The report contains a diagnosis of PTSD, and a GAF score of 56, which the examiner noted to indicate moderate symptoms or moderate difficulties in social occupational or school functioning.

On review of the evidence, and resolving all doubt in the Veteran's favor, the Board finds that his psychiatric symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships so as to warrant a 50 percent rating.  In this regard, review of the record regarding the Veteran's psychiatric symptoms throughout the period during which the claim has been pending, does not show any significant difference in the level of severity of the Veteran's psychiatric symptoms.  

VA treatment records show that the Veteran's symptoms have been assessed and that, though higher scores have also been recorded, a GAF score of 50 has been assigned.  Such scores reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  See DSM- IV.  Such findings reflect symptoms productive of occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships, which is consistent with criteria warranting a 50 percent disability rating under Diagnostic Code 9411.   

In fact, the VA treating physician in May 2009 noted that the Veteran had suicidal thoughts, which he reiterated later that month when he called seeking help.  Such symptoms of being a danger to oneself are clearly serious psychiatric symptoms.  See DSM-IV, 38 C.F.R. § 4.130, Diagnostic Code 9411.  

In sum, there is evidence productive of suicidal ideation and other psychiatric symptomatology associated with the Veteran's PTSD.  The GAF scores that have been assigned include that within the range between 41 and 50, reflecting symptoms productive of serious symptoms and serious impairment in social and occupational functioning.  On review of the totality of the competent medical evidence on file regarding the Veteran's exhibited psychiatric symptomatology, including the Veteran's credible statements about the impact of his psychiatric symptoms, and after resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD is productive of occupational and social impairment, with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  As such, the Board finds that the Veteran's symptoms more closely approximate the rating criteria required for a 50 percent disability rating throughout the course of the entire period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evidence has shown that the Veteran's PTSD has resulted in occupational impairment with symptoms including suicidal ideation.  However, the evidence does not demonstrate that the PTSD results in symptoms productive of deficiencies in most areas, or an inability to establish and maintain effective relationships.  The evidence does not demonstrate that he has related symptoms such as obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, even after affording the Veteran the benefit of the doubt, the criteria for a disability rating in excess of 50 percent have not been met.

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration.  However, because the Veteran's PTSD symptoms remained relatively constant throughout the course of the period on appeal such staged ratings are not warranted.

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's PTSD, which is productive of the psychiatric symptoms discussed above, which are specifically contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 50 percent for PTSD is granted.


REMAND


In addition to his PTSD, service connection is in effect for several disabilities, and his service-connected disabilities satisfy the criteria set forth in 38 C.F.R. § 4.16(a) (2010).  Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  Because the Veteran is unemployed and his service-connected disabilities satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a), the Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities, and particularly, his PTSD and/or his burn scars, render him unable to secure or follow a substantially gainful occupation because soliciting such an opinion is necessary to adjudicate this claim.  Thus, the Board has no discretion and must remand this matter to afford the Veteran a VA examination, the report of which must address the above inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities.  After securing any necessary authorization from him, obtain copies of any records the Veteran identifies, to include any outstanding VA treatment records not on file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records and associating these with the claims file, schedule the Veteran for examination with an appropriate medical professional to obtain an opinion regarding the effect on his employability of his service-connected disabilities, including his PTSD; third degree burns, left leg; third degree burns, right leg; second degree burns to right anterior chest; donor site scars of the bilateral thighs; and donor site scars of the lower abdomen.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be conducted.

The examiner must opine as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The examiner should provide a complete rationale for any opinion offered, reflecting consideration of both the lay and medical evidence of record.  

3.  Then readjudicate the claim.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  Allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


